Case 1:20-cv-01287-CRC Document 16-1 Filed 09/08/20 Page 1 of 8




                        Exhibit A
        Case 1:20-cv-01287-CRC Document 16-1 Filed 09/08/20 Page 2 of 8




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                     )
 KENARD WHEELER, JR.,                                )
                                                     )
                Plaintiff,                           )
                                                     )
         v.                                          )       Civil Action No. 1:20-cv-01287-CRC
                                                     )
 ALEX M. AZAR, II, Secretary, U.S.                   )
 Department of Health & Human Services,              )
                                                     )
                Defendant.                           )
                                                     )

                DECLARATION OF ROBERT B. BRADY IN SUPPORT OF
                   DEFENDANT’S MOTION TO DISMISS, IN PART

       I, Robert B. Brady, hereby declare and state the following:

       1.      I am employed as Deputy Director, Equal Employment Opportunity Services

Center (EEOSC) Division, Office of Equal Employment Opportunity, Diversity & Inclusion,

U.S. Department of Health and Human Services. I have personal knowledge of the events

described herein, and I could testify to them if called to do so.

       2.      Exhibit 1 is a true and correct copy of the U.S. Department of Health and Human

Services Letter of Acceptance dated February 26, 2019 contained in the Report of Investigation

Case Number HHS-OS-00144-2019.

Dated: September 8, 2020                                 Respectfully submitted,
                                                         Robert B. Brady -     Digitally signed by Robert B.
                                                                               Brady -S
                                                         S                     Date: 2020.09.08 17:28:33 -04'00'

                                                         ROBERT B. BRADY
                                                         Deputy Director, EEOSC




                                                    1
Case 1:20-cv-01287-CRC Document 16-1 Filed 09/08/20 Page 3 of 8




                        Exhibit 1
                  Case 1:20-cv-01287-CRC Document 16-1 Filed 09/08/20 Page 4 of 8

~~~Si-VJ~



( _fff._      DEPARTMENT OF HEALTH & HUMAN SERVICES            Office of the Secretary

 #.~~~
  ~.,,,,a(J                                                    Assistant Secretary for Administration
                                                               Equal Employment Opportunity
                                                                 Compliance and Operations Division
                                                               Washington, DC 20201




                                 ACCEPTANCE OF EEO COMPLAINT
                          UPS TRACKING NUMBER: 70091680 000165932595



       Kenard Wheeler                                                  ffB   2 6 2019
       251 Admiral Cochrane Dr.
       Apt. 2002
       Annapolis, MD 21401

                                                      Re: Kenard Wheeler, Complainant
                                                      Agency File No.: HHS-OS-0014-2019
                                                      Date Filed Formal: February 12, 2019


       Dear Mr. Wheeler:

       This serves to acknowledge and accept the subject complaint of discrimination which
       you filed against the Department of Health and Human Services (HHS), Assistant
       Secretary for Financial Resources (ASFR), Office of the Secretary Budget Execution
       (OSBE), Office of the Secretary (OS) on February 12, 2019. This letter also provides
       you with written notice of your rights and the time limits for exercising those rights.
       Please refer to the agency file number listed above in all correspondence related to this
       matter.

       Upon a review of the claims contained in your formal complaint and the counseling
       report, I have identified the following allegations for investigation:

       Whether Complainant was subjected to harassment (non-sexual) and discriminated
       against on the basis of sex (male) when the following occurred:

       Claim 1: On December 7; 2018, Complainant was issued a Performance Deficiency
       Notice; and

       Claim 2: On December 7, 2018, Complainant was issued a memorandum indicating he
       would not be receiving his Career Ladder Promotion to the GS-12 level.




                                                  000314                                     Exhibit C-2
        Case 1:20-cv-01287-CRC Document 16-1 Filed 09/08/20 Page 5 of 8

                      Wheeler, Kenard Agency File No.: HHS-OS-0014-2019




Claim 3: Whether or not Complainant was subjected to harassment (non-sexual) when
the following examples occurred:

    a. On September 5, 2018, Complainant was directed to take training courses that
       were not related to his Financial Management Analyst (GS-560-11) position; and

    b. On November 6, 2018, Management made derogatory comments toward
       Complainant in a meeting;

The above claims and the complaint will be processed pursuant to the provisions of Title
29 Code of Federal Regulations (C.F.R.) Part 1614.

If you believe the claims are not correctly identified, please notify this office in writing to
the address or fax number below, within seven (7) calendar days after receipt of this
letter and specify why you believe the claims have not been correctly identified. If you
fail to contact us, we will conclude you agree that the claims have has been properly
identified above. Any statement submitted in this regard will be placed in the complaint
file.

                                     HHS/EEOCO Office
                                     330 C Street SW
                                     Suite 2200
                                     Washington, DC 20201
                                     Fax: 202-619-0823

Your complaint will be assigned to an investigator for formal investigation of the
accepted claims. Once assigned, an EEO investigator will contact both parties when
the investigation of this complaint begins. During the investigation, you must provide
relevant documentation and testimony to the investigator. This information will become
part of the official record and will be used in analyzing the complaint to determine
whether or not discrimination occurred. You should present to the investigator all
information you want to be considered and the names of any witnesses you believe
should be contacted. You must cooperate with the investigator assigned. Failure to do
so may result in the dismissal of your complaint.

The regulations require the Agency to complete its investigation of this complaint within
180 calendar days of the filing of this complaint, unless you and the agency voluntarily
agree, in writing, to extend the time period by up to an additional ninety (90) calendar
days, or where a complaint was amended.

You may amend a complaint at any time prior to the conclusion of the investigation to
include claims like or related to the claims identified above without the need for
additional counseling. The Agency will acknowledge in writing any written amendments
filed. When a complaint has been amended, the agency is required to conduct an


                                               2

                                           000315
        Case 1:20-cv-01287-CRC Document 16-1 Filed 09/08/20 Page 6 of 8

                     Wheeler, Kenard Agency File No.: HHS-OS-0014-2019

impartial investigation within the earlier of 180 calendar days after the last amendment
of the complaint or 360 calendar days after the filing of the original complaint.

You may request a hearing from the Equal Employment Opportunity Commission
(EEOC) or an immediate final agency decision (FAD) from the Department of Health
and Human Services (DHHS) if the investigation has not been completed within 180
calendar days of the filing of the complaint. Any amendment must be submitted, in
writing, to the undersigned for a determination whether the new claim(s) warrants
inclusion in the pending complaint or processing as a new complaint. Additionally, after
requesting a hearing, you have the right to file a motion with the administrative judge to
amend the complaint to include claims like or related to those raised in the original
complaint.

At the conclusion of the investigation, the Agency will provide you with a copy of the
Report of Investigation (ROI). In accordance with 29 C.F.R. §1614.108(f), you will have
thirty (30) calendar days from the date you receive the ROI to request a hearing and
decision from an EEOC Administrative Judge (AJ), or request an immediate final
decision without a hearing from the Agency. If you request a FAD without a hearing, the
request should be in writing and directed to me within thirty (30) calendar days from
your receipt of the ROI.

Right to Request a Hearing

Should you request a hearing before an EEOC AJ, it must be in writing and forwarded
directly to the District Director of EEOC at the following address:

                      Equal Employment Opportunity Commission
                              131 M Street, NE
                         Fourth Floor, Suite 4NW02F
                         Washington, DC 20507-0100


The hearing request must be made to the EEOC within thirty (30) calendar days from
the date on which you received the ROI. Simultaneously, you must provide me with a
copy of the hearing request.

If you have not received a copy of the investigative report and notification concerning
appeal rights, at any time after 180 calendar days has elapsed from the filing of the
complaint, a written hearing request may be submitted directly to the EEOC District
Office shown above, with a copy to the Agency.

If you wish to amend a complaint after you have requested a hearing, you must file a
Motion to amend the complaint directly with the AJ assigned to your complaint. Failure
to elect a hearing before the EEOC or request a FAD within the thirty (30) calendar day
time frame from your receipt of the ROI will invoke the Agency to issue a FAD.



                                            3

                                         000316
        Case 1:20-cv-01287-CRC Document 16-1 Filed 09/08/20 Page 7 of 8

                       Wheeler, Kenard Agency File No.: HHS-OS-0014-2019


Appeal Rights

If dissatisfied with the FAD where there has been no hearing, you may appeal the FAD
to the Office of Federal Operations (OFO) of the EEOC, within thirty (30) calendar days
from your receipt of the FAD.

If dissatisfied with the final action on the decision of an AJ following a hearing, an
appeal may be filed with OFO of the EEOC within thirty (30) calendar days of the date
that you receive the final action implementing a decision of an AJ.

Any appeal to OFO should be sent to the following address:

                   Equal Employment Opportunity Commission
                           Office of Federal Operations
                                  P.0. Box 19848
                           Washington, DC 20036-9848

You must send a copy of the appeal and supporting documentation to me. In addition,
you must provide proof to OFO that a copy of the appeal and any supporting
documentation has been sent to me.


Right to File a Civil Action

You may file a civil action in an appropriate U.S. District Court:

•      Within ninety (90) calendar days of your receipt of a final decision if no appeal
       has
       been filed;

•      After the expiration of 180 calendar days from the date on which you filed the
       original formal complaint if you have not amended the complaint, agreed to an
       extension, or filed an appeal, and the Agency has not issued a final agency
       decision on the complaint;

•      Within ninety (90) calendar days from the date of your receipt of the decision
       from
       OFO if you initially chose to file an appeal with OFO of the EEOC; or

•      After 180 calendar days of the date on which you filed an appeal with OFO if you
       have not received a decision on the appeal.

You may file a civil action within two (2) years or, if the violation is willful, within three (3)
years of the date of an alleged violation of the Equal Pay Act (EPA), regardless of
whether you pursued any administration complaint processing.


                                                4

                                            000317
        Case 1:20-cv-01287-CRC Document 16-1 Filed 09/08/20 Page 8 of 8

                      Wheeler, Kenard Agency File No.: HHS-OS-0014-2019


If you decide to file a civil action, you must name the Agency head as the defendant and
provide her official title. The head of the Agency, for purposes of filing a civil suit, is the
Alex Azar 111, Secretary. Failure to provide the name or official title of the Secretary
may result in dismissal of your case. Civil action may be filed through legal counsel. If
you decide to file a civil action under Title VII or under the Rehabilitation Act, and you do
not have an attorney or cannot afford the services of an attorney, you may take this
notice to the U.S. District Court, which may, in its discretion, appoint an attorney to
represent you. Also in its discretion, the Court may permit you to file the action without
payment of fees, costs, or other security. Filing a request for an attorney does not
extend the time limits set forth above for filing a civil action.

In the event you engage the services of a licensed attorney in this matter or there is a
change in representation, you must notify the Agency in writing immediately. Failure to
make such notification may result in a denial of fees or costs to which an attorney might
otherwise be entitled.

If you have any questions regarding the above, please contact Kim C. Jones,
Senior EEO Specialist, at (202) 619-3725.


                                           Sincerely,


                                           Robert Brady, SPHR
                                           Branch Chief, EEO Operations Division
                                           Department of Health and Human Services




                                              5

                                           000318
